Ltjndberg Stratton, J.,
dissenting.
{¶ 49} I dissent from the sanction imposed in this case. The majority suspends respondent from the practice of law in Ohio for 18 months and concurrently suspends him, without pay, from his position as judge of the Probate Court of Gallia County. The majority then stays the final six months of the suspension on condition that respondent commit no further misconduct.
{¶ 50} Although I recused myself from hearing or participating in Disciplinary Counsel v. O’Neill, 103 Ohio St.3d 204, 2004-Ohio-4704, 815 N.E.2d 286, I have read the decision of the court. The majority in that case found that Judge O’Neill’s conduct warranted a two-year suspension with one year stayed on conditions.
{¶ 51} In my view, Judge Medley and Judge O’Neill received substantially similar sanctions for fundamentally disparate conduct. The conduct in O’Neill was far more egregious and involved substantially more dishonesty. Therefore, I *262find the majority’s decision to impose such similar sanctions to be unwarranted. Rather, I would stay the final 12 months of respondent’s sanction on condition that respondent commit no further misconduct. Therefore, I respectfully dissent.
Jonathan E. Coughlan, Disciplinary Counsel, and Joseph M. Caligiuri, Assistant Disciplinary Counsel, for relator.
Montgomery, Rennie & Jonson, George D. Jonson and Ralph E. Burnham, for respondent.